DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of Claims 1-10 in the reply filed on 28 March 2022 is acknowledged.
Claim Status
Claims 1-18 are pending in the current application. Claims 11-18 have been withdrawn.
Claim Interpretation


Regarding limitations recited in Claims 1 and 3 which are directed to a manner of operating disclosed separation apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Claim 1, line 7, recites “an interface surface”, in which the instant specification suggests that “interface” represents the boundary between two different materials ([0006]). Claim 3, line 2, recites “a blood introduction port”, “a PPP withdrawal port”, and a “buffy coat withdrawal port”. However, see Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App & Inter. 1987) that states a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 and 2115. Therefore, the limitations of “interface” in “an interface surface” in Claim 1, and “blood introduction”, “PPP withdrawal”, and “buffy coat” in Claim 3 are not given patentable weight. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 6, “the concave interface surface” lacks antecedent basis in the claims; Applicant may consider language such as “the interface surface is a concave interface surface, which is configured…”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellsworth (US 2014/0135199).


    PNG
    media_image1.png
    568
    375
    media_image1.png
    Greyscale

With regard to Claim 1, Ellsworth et al (Ellsworth) discloses a floating element for separating components of a physiological fluid which comprises two parts that are relatively moveable (Abstract). Ellsworth discloses a separation apparatus comprising a tube having a length and defining a channel within (Figure 1, [0036], cylindrical barrel portion 2 (tube)). Ellsworth discloses one or more ports located at a proximal end of the tube and in fluid communication with the channel (Figure 1, [0036], tip portion 6 (port)). 
Ellsworth discloses a plunger slidably translatable within the channel while forming a seal against an inner surface of the channel ([0036], Figure 1, piston or plunger 8 which fits tightly in the cylindrical barrel (forming a seal against an inner surface of the channel) and moves longitudinally to draw fluids into the barrel or express fluids from the barrel). 
Ellsworth discloses a float having a pre-selected density and defining an interface surface, wherein the float is slidably contained within the channel such that the interface surface is in apposition to the one or more ports ([0037], [0044], Figure 1, upper element 120 of disk assembly floats in a fluid and assumes a predetermined position (pre-selected density) and is in apposition to tip portion 6 (port)).
With regard to Claim 2, Ellsworth discloses the apparatus further comprising a vent or opening defined along the tube distal to the plunger ([0036], Figure 1, handle 10 leads away from plunger 8 through an opening in the barrel and is configured so an operator can easily grasp it to move the plunger within the barrel).
With regard to Claim 3, Ellsworth discloses wherein the one or more ports comprise a blood introduction port, a PPP withdrawal port, and a buffy coat withdrawal port ([0048], Figure 1, fluid may be drawn into and pushed out of tip portion 6).
With regard to Claim 5, Ellsworth discloses wherein the float has a density between a layer of RBC and a layer of PPP when the tube is centrifuged ([0004], [0017], upper portion of the disk assembly is made of a material that is less dense than red blood cells but more dense than plasma).
With regard to Claim 7, Ellsworth discloses further comprising a pull rod attachable to the plunger ([0036], Figure 1, handle 10).
With regard to Claim 8, Ellsworth discloses wherein the float comprises a portion extending from the float for contact against an upper inner surface of the tube ([0037], Figure 1, washer element 126 extends from float and is capable of contacting against an upper inner surface of the tube).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US 2014/0135199), as applied to the claims above.
With regard to Claim 4, Ellsworth discloses all the limitations in the claims as set forth above. Ellsworth discloses that a handle 10 may be attached to the plunger 8 ([0036], Figure 1). Furthermore, Ellsworth discloses in a separate embodiment that a rod 96 may be pushed against a plunger to move the plunger through a tubular container (Figure 5, [0057]). However, Ellsworth is silent to wherein the plunger is configured to form a seal against a bottom surface of the tube.
As the handle is attached to the plunger in the embodiment of Figure 1, the handle may pulled such that the plunger forms a seal around the bottom surface of a tubular container such as shown in Figure 5.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the plunger of Ellsworth is configured to form a seal against a bottom surface of the tube, since the handle is attached to the plunger.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US 2014/0135199), as applied to the claims above, in view of Dorian (US 2013/0294983).
With regard to Claim 9, Ellsworth discloses all the limitations in the claims as set forth above. However, Ellsworth is silent to wherein the plunger defines an opening sized to receive a projection extending from the float.

    PNG
    media_image2.png
    449
    163
    media_image2.png
    Greyscale

Dorian discloses a platelet collection device comprising a centrifugal spin-separator container with a cavity having a longitudinal inner surface (Abstract). Dorian discloses a plunger-float embodiment in Figure 16 ([0106]). The float 200 has a bottom surface 214 with a projecting spacer 216 which rests on the bottom of the tube before anti-coagulated blood is introduced into the separator ([0107]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the plunger defines an opening sized to receive a projection extending from the float, as taught by Dorian, in order for the float to rest on the plunger before material is introduced to the plunger-float embodiment of Ellsworth.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US 2014/0135199), as applied to the claims above, in view of Cowan (US 2017/0290993).
With regard to Claim 10, Ellsworth discloses all the limitations in the claims as set forth above. Ellsworth discloses that the top surface of the upper element of the float is preferably conical to conform to the shape of the conical end of a syringe ([0044]). However, Ellsworth is silent to wherein the interface surface defines an angle of 2 to 60 degrees relative to a transverse plane of the float.
Cowan discloses a fluid injection system and a fluid verification system for confirming that a syringe, containing a fluid for injection, is fully filled with fluid (Abstract). Cowan discloses that the tapered, conical surface of the distal end of a syringe may have a taper angle of about 30 to 60 degrees from a horizontal plane ([0112]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the interface surface defines an angle of 2 to 60 degrees relative to a transverse plane of the float, as taught by Cowan, since the float of Ellsworth conforms to the shape of the conical end of a syringe, and conical ends of syringes are known to have a taper angle of 30 to 60 degrees from a horizontal or transverse plane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777